Filed 2/26/21 P. v. Pineda CA2/1
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule 8.1115(b).
This opinion has not been certified for publication or ordered published for purposes of
rule 8.1115.


 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                      DIVISION ONE


 THE PEOPLE,                                                     B302298

          Plaintiff and Respondent,                              (Los Angeles County
                                                                 Super. Ct. No. GA105574)
          v.

 MARIO DANIEL PINEDA,

          Defendant and Appellant.




      APPEAL from a judgment of the Superior Court of
Los Angeles County, Michael Villalobos, Judge. Affirmed.
      Adrian K. Panton, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Paul M. Roadarmel, Jr., and John Yang, Deputy
Attorneys General for Plaintiff and Respondent.

                         ________________________________
       A jury convicted defendant Mario Daniel Pineda
of carrying a concealed dirk or dagger (Pen. Code,1 § 21310),
misdemeanor possession of a controlled substance (Health
& Saf. Code, § 11377), and misdemeanor possession of a device
for injecting a controlled substance (id., § 11364). He admitted
an allegation that he had a prior strike conviction. (§§ 667,
subds. (b)–(j), 1170.12.) The court sentenced defendant to four
years in prison.
       Defendant contends that the court erred in excluding
evidence of his use of the alleged dirk or dagger as a tool of
his employment and in denying his request for a certain jury
instruction. We affirm.

          FACTUAL AND PROCEDURAL SUMMARY
      On April 15, 2019, at approximately 1:00 a.m., defendant
was asleep in the driver’s seat of a car parked illegally in a
parking lot adjacent to a public park. No one else was in or
near the vehicle. Los Angeles County Sheriff ’s Deputy Brittany
Wallace approached the car. Deputy Wallace saw a syringe
on the center console within arm’s reach of defendant. The
syringe contained a substance that Deputy Wallace believed
to be—and was later determined to be—a usable amount of
methamphetamine. Deputy Wallace woke defendant and asked
him to get out of the car. He complied.
      Defendant was wearing workout shorts, a T-shirt, and
a sweatshirt. Deputy Wallace searched defendant for weapons
and found an unsheathed 11-inch knife with a six-inch
double-edged blade underneath defendant’s sweatshirt and

      1Subsequent unspecified statutory references are to the
Penal Code.



                                2
between the elastic waistband of the shorts and defendant’s
stomach. Deputy Wallace placed defendant in handcuffs and
retrieved the knife. Defendant told Deputy Wallace, “I don’t
know what that is. I don’t know how that got there.”
      Deputy Wallace placed defendant in the back seat of
her patrol car and retrieved the syringe and its contents from
defendant’s car. During an inventory of defendant’s car, Deputy
Wallace found on the front passenger side of the car a sheath
that appeared to fit the knife found on defendant. She also
found a tool bag and school supplies in the trunk of the car.
      Additional facts pertaining to the issues on appeal are set
forth below.

                         DISCUSSION
       Defendant contends the court prejudicially erred by:
(1) excluding testimony from his mother and brother that he
carried his knife in a sheath and used the knife in connection
with his work; and (2) refusing to instruct the jury with certain
optional, bracketed language in CALCRIM No. 2501. We reject
these arguments.

      A.    Section 21310
       Section 21310, generally, makes it a crime for any person
to carry “concealed upon the person any dirk or dagger.” A
“ ‘dirk’ or ‘dagger’ means a knife or other instrument with or
without a handguard that is capable of ready use as a stabbing
weapon that may inflict great bodily injury or death.” (§ 16470.)
       The offense is a general intent crime that does not require
proof of the defendant’s “intent to use the concealed instrument
as a stabbing instrument.” (People v. Rubalcava (2000) 23
Cal.4th 322, 331 (Rubalcava).) Thus, evidence of such intent is




                                3
ordinarily “irrelevant and should not be considered by the
trier of fact when deciding whether a given knife qualifies as
a dirk or dagger.” (People v. Gonzales (1995) 32 Cal.App.4th
229, 234; see also People v. Barrios (1992) 7 Cal.App.4th 501,
506 [trial court erred in allowing jury to consider evidence of
the defendant’s intent in possessing a knife].)
       The offense is not a strict liability crime, however, and
our Supreme Court has explained that the “defendant must
still have the requisite guilty mind: that is, the defendant must
knowingly and intentionally carry concealed upon his or her
person an instrument ‘that is capable of ready use as a stabbing
weapon.’ ” (Rubalcava, supra, 23 Cal.4th at pp. 331–332.)
The defendant must therefore know that the instrument “ ‘is
capable of ready use as a stabbing weapon’ ” (id. at p. 331) and
“intentionally commit the act of concealment” (People v. Mitchell
(2012) 209 Cal.App.4th 1364, 1381 (Mitchell)).
       The requirement that the defendant know the instrument
is capable of ready use as a stabbing weapon is the subject of
the following optional, bracketed instruction under CALCRIM
No. 2501: “When deciding whether the defendant knew the
object . . . could be used as a stabbing weapon[ ], consider all
the surrounding circumstances, including the time and place
of possession. Consider also (the destination of the defendant[,]
the alteration of the object from standard form[,]) and other
facts, if any.” According to the accompanying bench notes, this
instruction should be given “only if the object was not designed
solely for use as a stabbing weapon but may have innocent
uses.” (Bench Notes to CALCRIM No. 2501 (2020) p. 360.) We
will refer to this below as the knowledge instruction.




                                4
       In the absence of a specific intent requirement,
section 21310 has been criticized as “stupendously broad”
(People v. Hester (2020) 58 Cal.App.5th 630, 640 (Hester)
(conc. opn. of Wiley, J.)), petn. for rev. pending, petn. filed
Jan. 25, 2021, S266806) because it potentially criminalizes
“the ‘innocent’ carrying of legal instruments such as steak
knives, scissors and metal knitting needles’ ” (Rubalcava,
supra, 23 Cal.4th at p. 330), as well as pencils, pens, letter
openers, and “a miniature replica of the Eiffel Tower” (Hester,
supra, 58 Cal.App.5th at pp. 639–640 (conc. opn. of Wiley, J.)).
As Justice Wiley has pointed out, even a “morally innocent
grocery clerk” who handles a box cutter knows the tool could
be used as a stabbing weapon (id. at p. 645 (conc. opn. of
Wiley, J.)); and when that clerk puts the tool inside his pocket,
he has apparently committed a crime.
       To avoid convicting “morally blameless” possessors of
concealed instruments that could be used as a stabbing weapon
(Hester, supra, 58 Cal.App.5th at p. 638, petn. for rev. pending,
petn. filed Jan. 25, 2021, S266806), some courts have recognized
a defense: “[W]hen a defendant is charged with an offense
that penalizes possession of an instrument that is ordinarily
usable for peaceful purposes, the defendant may justify the
possession by showing the possession was ‘in accordance
with [the instrument’s] ordinary legitimate design’ ” (Mitchell,
supra, 209 Cal.App.4th at p. 1372, quoting People v. Grubb
(1965) 63 Cal.2d 614, 622, fn. 9 (Grubb); accord, People v.
Bermudez (2020) 45 Cal.App.5th 358, 370; Hester, supra,
58 Cal.App.5th at p. 637; see also id. at p. 645 (conc. opn. of
Wiley, J.) [“[t]his defense is what insulates morally innocent
people from the statute’s expansive scope”]). Although the




                                5
contours of this defense for the morally blameless remain
to be settled, the Supreme Court’s decision in Rubalcava
precludes a defense based upon the defendant’s intended
use of the instrument (Rubalcava, supra, 23 Cal.4th at p. 334
[“defendant’s intended use of the instrument is neither an
element of the offense nor a defense”].)

      B.    Additional Facts
      At the outset of the trial, defense counsel indicated that
he intended to introduce testimony by defendant’s brother
and mother. The witnesses would testify that defendant
regularly carried his knife in a sheath, and defendant’s brother
would testify that he worked with defendant at a construction
site where they installed rubber mats for playgrounds and
defendant used the knife to cut the flooring for the playground.
The prosecutor requested that the evidence be excluded as
irrelevant or inadmissible under Evidence Code section 352.
      Defense counsel stated that the defense’s “position is that
the knife was not on [defendant’s] person; that the knife was
on the seat next to him inside the sheath.” Counsel conceded,
however, that evidence that defendant did not have the knife on
his person at the time he was detained was “not going to come in
because the brother wouldn’t know.” The court stated that such
evidence “would only come in if [defendant] testified,” to which
defense counsel added, “[o]r if the officer agreed with me[,]
which is unlikely.”
      Defense counsel argued that he intended to offer
the testimony of defendant’s brother to show that defendant
“regularly possessed that knife for the purposes of work.”
He referred the court to the optional, bracketed knowledge
instruction in CALCRIM No. 2501, set out above, which permits



                               6
the jury to consider the “surrounding circumstances” and “other
facts” “when deciding whether the defendant knew the object . . .
could be used as a stabbing weapon.”
       The court rejected this ground, stating that “what
the People need to prove is simply that [the knife] was in his
possession, and that it was concealed. The intended use of
the knife is not an issue. And even if it is true that he used it
at work, the fact that the knife was concealed is controlling.”
Furthermore, “just looking at the knife, it fits the description
of a weapon that could be used for . . . stabbing purposes. The
fact that [defendant] uses it at work[,] even if that’s true, is not
really relevant because it doesn’t matter.”
       Defense counsel further argued that the defendant’s
mother and brother would testify that defendant always
kept his knife in a sheath. The court rejected this argument,
explaining that carrying the knife in a sheath “does not
necessarily mean that it’s always carried not concealed,” and
that the defense’s proffer did not indicate that the witnesses
would testify that defendant, “as a habit, always carries it
outside” of his clothing.
       After the close of evidence, the court and counsel
discussed jury instructions. The court indicated it would give
CALCRIM No. 2501 in part as follows: “[T]he People must
prove that one, the defendant carried on his person a dirk
or dagger. Two, the defendant knew that he was carrying it.
Three, it was substantially concealed on the defendant’s person.
And four, the defendant knew that it could readily be used as
a stabbing weapon. The People do not have to prove that the
defendant used or intended to use the alleged dirk or dagger as
a weapon.”




                                 7
      Defense counsel requested that the court further
instruct the jury with the knowledge instruction: “ ‘When
deciding whether the defendant knew the object . . . could be
used as a stabbing weapon[,] consider all of the surrounding
circumstances[,] including the time and place of possession.
Consider also the destination of the defendant, alteration of the
object from standard form[,] and other facts[,] if any.’ ” Counsel
argued that the instruction was proper because the knife has
“innocent uses.”
      The prosecution argued that the knife is, on its face, a
dangerous weapon and there was no evidence of an innocent
purpose.
      Defense counsel responded by pointing out that he
attempted to introduce evidence of an innocent purpose through
the testimony of defendant’s brother that defendant used the
knife in his work. Counsel then requested that he be permitted
to reopen the case to permit such testimony.
      The court denied defense counsel’s requests. The court
explained that “it is clear that the defendant knew the object
could be used as a stabbing weapon just by simply looking at it.”
There was thus “no issue” that the weapon could be used as a
stabbing weapon. Furthermore, the court added, regardless of
defendant’s purpose for possessing it at the time of his arrest,
his concealment of it “is still a violation of the law.”

      C.    The Exclusion of Testimony of Defendant’s
            Mother and Brother to Impeach Deputy
            Wallace
      Defendant contends that the court should have allowed
the defendant’s mother and brother to testify as to defendant’s
practice of carrying his knife in a sheath for the purpose of




                                8
impeaching the credibility of Deputy Wallace’s testimony that
the knife was concealed and unsheathed.
       We review a trial court’s evidentiary rulings generally,
and rulings that evidence is irrelevant in particular, for an
abuse of discretion. (People v. Mickel (2016) 2 Cal.5th 181,
219-220; People v. Clark (2016) 63 Cal.4th 522, 597; see People
v. Jones (2013) 57 Cal.4th 899, 947 [“[t]he trial court has broad
discretion to determine the relevance of evidence”].) If the court
erred, we will reverse the judgment only if, based on our review
of the entire record, it is reasonably probable that a result more
favorable to defendant would have been reached in the absence
of the error. (People v. Cunningham (2001) 25 Cal.4th 926, 999;
People v. Watson (1956) 46 Cal.2d 818, 836.)
       Evidence is relevant if it tends, “ ‘ “ ‘logically, naturally,
and by reasonable inference’ to establish material facts.” ’ ”
(People v. Wilson (2006) 38 Cal.4th 1237, 1245.) Evidence that
“leads only to speculative inferences” is irrelevant. (People v.
Morrison (2004) 34 Cal.4th 698, 711.)
       Defendant attempts to demonstrate the relevance of
the excluded testimony by explaining that “there was a sheath
found in the car and the proffered testimony from [defendant’s]
brother would be that [defendant] used the knife . . . to cut
flooring. This was known to the brother because he worked
with [defendant]. From this testimony, the jury could infer that
the knife was in the sheath when found by the officer.” Because
the conclusion from this chain of reasoning—that the knife was
in the sheath at the time of the incident—contradicts Deputy
Wallace’s testimony, defendant asserts that the evidence is
relevant to impeach the deputy’s testimony.




                                  9
       We reject this argument. The inferences necessary
to connect (1) the fact that a sheath was found in the car,
(2) defendant used the knife in his work to cut flooring, and
(3) the knife was in the sheath at the time of the incident are
neither logical, natural, or reasonable.
       That defendant kept the knife in its sheath would narrow
somewhat the inferential gaps in defendant’s reasoning. Even
then, however, the connection between (1) defendant’s use of
the knife in his work and carrying it in its sheath and (2) the
knife being in its sheath on the passenger side of the car at
the time of his arrest is tenuous and speculative. The court,
therefore, did not abuse its discretion in excluding the evidence
as irrelevant. (See People v. Guillen (2014) 227 Cal.App.4th
934, 1024.)
       Defendant also supports his argument by asserting that
the jury could reasonably “conclude that [Deputy] Wallace’s
testimony was unreasonable” because “[i]t strains credulity to
think that [defendant] would put an unsheathed knife in his
waistband while a sheath for the knife was lying next to him.
The act itself is dangerous.” The point that placing an
unsheathed knife inside one’s shorts is dangerous is valid and
was argued at some length to the jury for the purpose of raising
doubt about Deputy Wallace’s version of the incident. But it
does little to make the proffered testimony from defendant’s
mother and brother relevant. Placing an unsheathed knife
inside one’s shorts is dangerous regardless of whether one
normally keeps the knife in a sheath.
       Even if the court abused its discretion in refusing to
allow the proffered evidence, defendant has failed to establish
that the error was prejudicial. Testimony from defendant’s




                               10
mother and brother as to how defendant ordinarily carried his
knife, if relevant at all, would have had little probative impact
on the issue of whether defendant concealed the knife under his
clothing at the time of his arrest. In short, it is not reasonably
probable that defendant would have obtained a different result
if the court had allowed the excluded evidence.

      D.    The CALCRIM No. 2501 Knowledge Instruction
            and Denial of Defendant’s Request to Reopen
       Defendant contends that the court erred in denying
his request to reopen the case to permit his brother to testify
regarding defendant’s use of the knife in his job as a playground
construction worker and failing to give the knowledge
instruction in CALCRIM No. 2501.
       We first consider the ruling denying the request to reopen
the case, which we review for an abuse of discretion. (People v.
Marshall (1996) 13 Cal.4th 799, 836.)
       Defendant argues that the proffered testimony by
defendant’s brother that defendant used the knife in connection
with his playground construction work was relevant to show
that the knife had “innocent uses.” The testimony was
admissible for that purpose, he contends, based on the
knowledge instruction in CALCRIM No. 2501. We disagree.
       The knowledge instruction allows the jury to consider the
“surrounding circumstances” and “other facts” to assist the jury
in “deciding whether the defendant knew the object . . . could be
used as a stabbing weapon.” (CALCRIM No. 2501.) According
to a use note for the instruction it is to be given “only if
[the] object may have innocent uses” (Use Note to CALCRIM
No. 2501 (2020) p. 359), and the bench notes similarly state that
it should be given “only if the object was not designed solely for



                                11
use as a stabbing weapon but may have innocent uses.” (Bench
Notes to CALCRIM No. 2501 (2020) p. 360.)
       But the advice from the drafters of the instruction that
it be given only if the object may have innocent uses does not
mean that it should be given whenever there is evidence that
the object has an innocent use; evidence of an innocent use
for the knife must still have a “tendency in reason to prove or
disprove” (Evid. Code, § 210) that defendant knew the knife
“could be used as a stabbing weapon” (CALCRIM No. 2501).2
Here, the proffered testimony—that defendant used the knife
to cut rubber mats for playground floors—has no tendency
to disprove that defendant knew the knife could be used as a
stabbing weapon.
       During oral argument before this court, defendant raised
the “morally blameless” defense theory discussed in Hester.3
We reject the argument. That defense permits a defendant
to “justify the possession” “of an instrument that is ordinarily
usable for peaceful purposes” “by showing the possession was ‘in
accordance with [the instrument’s] ordinary legitimate design’ ”
(Mitchell, supra, 209 Cal.App.4th at p. 1372; accord, Hester,

      2 Defendant relies on the statement in Mitchell that
“when the instrument may have innocent uses, the jury should
be given” the knowledge instruction. (Mitchell, supra, 209
Cal.App.4th at p. 1372.) To the extent that Mitchell suggests
that the knowledge instruction must be given whenever
the offending instrument has innocent uses—even when the
innocent uses have no relevance to issues in the case—it is dicta
because the Mitchell court’s analysis did not depend upon such
an expansive interpretation of the instruction.
      3  Hester was decided after defendant filed his opening
brief in this case.



                               12
supra, 58 Cal.App.5th at p. 637, petn. for rev. pending, petn.
filed Jan. 25, 2021, S266806). The defense appears to be
intended for persons such as the grocery clerk who innocently
places his box cutter in his pocket (see id. at p. 645 (conc.
opn. of Wiley, J.)), the little leaguer whose bat should not be
mistaken for a billy club (see Grubb, supra, 63 Cal.2d at p. 621),
the “tailor who places a pair of scissors in his jacket” (People v.
Oskins (1999) 69 Cal.App.4th 126, 138, disapproved in
Rubalcava, supra, 23 Cal.4th at p. 334, fn. 8), or the parent
who takes a knife to a PTA potluck (People v. Aubrey (1999)
70 Cal.App.4th 1088, 1102, disapproved in Rubalcava, supra,
23 Cal.4th at p. 334, fn. 8). Here, even if defendant used his
11-inch double-edged knife in his playground construction work,
he was not possessing it for that purpose when it was concealed
under his waistband while he slept in his illegally parked car
at 1:00 in the morning. Moreover, the defense proffer of the
brother’s testimony did not include any evidence of the knife’s
“ ‘ordinary legitimate design.’ ” (See Mitchell, supra, 209
Cal.App.4th at p. 1372.) The defense that may be available to
the morally blameless, therefore, was not available to defendant
here.
       The court, therefore, did not err in declining to reopen the
case to permit the defendant’s brother’s testimony. Because the
applicability of the knowledge instruction was dependent upon
the reopening of the case for that purpose, the court’s ruling
denying the requested instruction, which we review de novo
(People v. Berryman (1993) 6 Cal.4th 1048, 1089), was correct.




                                13
                         DISPOSITION
      The judgment is affirmed.
      NOT TO BE PUBLISHED.



                                           ROTHSCHILD, P. J.
We concur:



                  CHANEY, J.



                  FEDERMAN, J.*




      *Judge of the San Luis Obispo County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.



                                14